DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
References 20100150289, 20100327924, 20140140389, 6169638, 20050058234, 20050024253, 20050002475 and 6377642 are cited because they are pertinent to the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a data transmitting and receiving system, as claimed, wherein the system comprises:  a second device including an integrator configured to perform an integral on a precoding data, an integral sampler including a plurality of samplers configured to output sampling data based on an offset value and an output value of the integrator, a decoder configured to decode outputs of some of the samplers to generate decoded data, and a phase detector configured to detect a phase difference between the precoding data and a clock based on the decoded data and an output of another one of the samplers.
-Regarding independent claim 11, none of prior art of record teaches or suggests a method, as claimed, wherein the method comprises:  performing, by an integrator, an integral on the precoding data; generating, by samplers, sampling data based on an output value of the integrator and an offset value; decoding, by a decoder, outputs of some of the samplers to generate decoded data; and detecting a phase difference between the precoding data and a clock based on the decoded data and an output of another one of the samplers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632